380 U.S. 373
85 S.Ct. 1034
13 L.Ed.2d 967
CHICAGO, ROCK ISLAND & PACIFIC R. CO. et al.v.UNITED STATES et al.
No. 770.
Supreme Court of the United States
March 29, 1965

M. L. Cassell and Don McDevitt, for appellants.
Solicitor General Cox, Assistant Attorney General Orrick, Robert B. Hummel, Donald L. Hardison, Robert W. Ginnane and Fritz R. Kahn, for the United States and others.
Alexander B. Hawes, for Waterways Bulk Transportation Council, Inc.
Nuel D. Belnap, for Federal Barge Lines, Inc. and others.
Charles J. McCarthy, for Tennessee Valley Authority.
Donald Macleay, for Arrow Transportation Co.
John C. Lovett, for Farmers Union Grain Terminal Association and others.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.